Title: Editorial Note
From: 
To: 


            
              I
              Alexander Hamilton’s Outline for GW’s Annual Address to Congress,
                November 1793
            
            
              II
              Edmund Randolph’s List of Topics to be Communicated to Congress,
                November 1793
            
            
              III
              GW’s Notes on the Annual Address to Congress, November 1793
            
            
              IV
              Edmund Randolph’s Draft for GW’s Annual Address to Congress, November
                1793
            
            
              V
              Henry Knox’s Draft for GW’s Annual Address to Congress, c.19 November
                1793
            
            
              VI
              Alexander Hamilton’s Draft of a Statement on the Neutrality
                Proclamation for GW’s Fifth Annual Address to Congress, c.21 November 1793
            
            
              VII
              Thomas Jefferson’s Notes for GW’s Annual Address to Congress, c.22
                November 1793
            
            
              VIII
              Alexander Hamilton’s Draft of a Statement on Financial Affairs for
                GW’s Fifth Annual Address to Congress, November 1793
            
            
              IX
              Edmund Randolph’s Outline for GW’s Annual Address to Congress, c.28
                November 1793
            
           Editorial Note Although the journal of GW’s presidential proceedings for 1793 recorded only a single
            cabinet discussion on 23 Nov. about his annual message, according to notes made by
            Secretary of State Thomas Jefferson, the cabinet discussed the subject at four meetings
            held on 18, 21, 23, and 28 Nov. (JPPDorothy Twohig, ed. The Journal of the Proceedings of the President, 1793–1797. Charlottesville, Va., 1981., 257; Jefferson PapersJulian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 27:399–401, 411–13, 428, 453–56). It seems most probable that documents I–III, which lay out topics to be communicated in
            the annual address or other messages, were prepared in anticipation of the meeting on 18
            Nov., where the cabinet “took up the discussion of the subjects of communication to
            Congress.” That meeting, however, stalled at the very first topic, the presentation on
            GW’s Neutrality Proclamation of 22 April. Attorney General Edmund Randolph “read the
            statement he had prepared” (possibly document IV), but Secretary of the Treasury
            Alexander Hamilton “did not like” Randolph’s text. Hamilton expressed his belief “that
            the Presidt. had a right to declare his opinion to our citizens and
            foreign nations that it was not the interest of this country to join in the war and that
            we were under no obligation to join in it.” While Hamilton conceded that the declaration
            “would not legally bind Congress . . . he was against any expln. in the speech which
            should yeild that he did not intend that foreign nations should consider it as a
            declaration of neutrality future as well as present.” Randolph and Jefferson “opposed
            the right of the Presidt. to declare any thing future on the qu. shall there or shall
            there not be war? and that no such thing was intended.” After discussion, in which GW
            “declared he never had an idea that he could bind Congress against declaring war, or
            that any thing contained in his proclmn. could look beyond the the first day of their
            meeting, his main view was to keep our people in peace,” GW decided that Hamilton
            “should prepare a paragraph on this subject” for consideration. Hamilton presented that paragraph (Document VI) at the meeting on 21 Nov., explaining
            that his intention was “to say nothing which could be laid hold of for any purpose, to
            leave the proclamation to explain itself.” In the discussion that followed, Hamilton
            “entered pretty fully into all the argumentation of Pacificus” and went so far as to
            argue that “the constn. having given power to the Presidt. and Senate to make treaties,
            they might make a treaty of neutrality, which should take from Congress the right to
            declare war in that particular case, and that under the form of a treaty they might
            exercise any powers whatever.” Randolph opposed that position, believing that “an act of
            the legislature would be necessary to confirm” any treaty provisions touching on
            legislative powers, and Jefferson contended that the president and Senate could only
            “carry into effect by way of treaty any powers they might constitutionally exercise.” On
            the proclamation, then, Randolph and Jefferson supported Randolph’s phrasing, while
            Hamilton and Secretary of War Henry Knox supported Hamilton’s. GW “said he had but one
            object, the keeping our people quiet till Congress should meet, that nevertheless to
            declare he did not mean a declaration of neutrality in the technical sense of the
            phrase, might perhaps be crying peccavi before he was charged.
            However he did not decide between the two draughts.” Meanwhile, the secretaries apparently were preparing additional materials for the
            speech in the areas covered by their departments (see documents V and
            VIII; document VII also may be such an item or, despite being recorded under the date 22
            Nov., an earlier general outline). On 23 Nov., with Hamilton absent due to ill health,
            the cabinet finally moved on to other matters. Jefferson opposed a “proposition to
            Congress to fortify the principal harbors,” and “It was amended by substituting a
            proposition to adopt means for enforcing respect to the jurisdiction of the US. within
            it’s waters.” Jefferson also opposed a proposal for “the establishment of a military
            academy,” on grounds that “none of the specified powers given by the constn. to Congress
            would authorize this,” and that issue was deferred. GW “acknowledged he had doubted of
            the expediency of undertaking the former, and as to the latter, tho’ it would be a good
            thing, he did not wish to bring on any thing which might generate heat and ill humor.”
            At this meeting it was agreed that Randolph would draft the annual address and Jefferson
            the other messages. Randolph’s final draft, which was presented to the cabinet on 28 Nov., has not been
            identified, but document IX apparently is his outline for that draft. The only debate
            that Jefferson recorded was on the military academy, since “The clause recommending
            fortifications was left out.” Hamilton, Knox, and Randolph all supported the academy
            recommendation, and GW “said he would not chuse to recommend any thing against the
            constitution, but if it was doubtful, he was so impressed with
            the necessity of this measure, that he would refer it to Congress, and let them decide
            for themselves whether the constn. authorized it or not. It was therefore left in.”
            According to Jefferson, “No material alterations were proposed or made in any part” of
            Randolph’s draft. For the final version of the message, see GW to the United States Senate and House of
              Representatives, 3 December.